 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNETH DEAN DAWSON,                                 No. 2:18-cv-0354 MCD CKD P
12                       Plaintiff,
13           v.                                            ORDER
14    UNITED STATES GOVERNMENT, et
      al.,
15
                         Defendants.
16

17          On December 13, 2019, the court received correspondence from plaintiff in which

18   plaintiff seeks an extension of time of 30 days to “acquire more documents.” (ECF No. 81.) To

19   the extent plaintiff requests an extension of time serve discovery requests, his request is denied as

20   plaintiff has not shown good case for such an extension. As with much of the material submitted

21   by plaintiff to the court, the document submitted December 13, 2019 is illegible at certain points

22   and difficult to understand. As plaintiff has been warned before, if plaintiff seeks court action, he

23   must take better care to write legibly and clearly.

24   Dated: December 18, 2019
                                                       _____________________________________
25
                                                       CAROLYN K. DELANEY
26                                                     UNITED STATES MAGISTRATE JUDGE

27   1
     daws0354.30
28
